Citation Nr: 1419251	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-13 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving VA benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to January 1978.  He died in January 2005.  The appellant is requesting recognition as his surviving spouse for VA benefit purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2012.  A copy of the hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran and appellant divorced in August 1985, and the Veteran married another woman in June 1986.  Dependency and indemnity compensation (DIC) benefits were awarded to his second wife in June 2008.



CONCLUSION OF LAW

The criteria are not met for recognition of the appellant as the Veteran's surviving spouse for the purpose of receiving VA benefits.  38 U.S.C.A. §§ 101(3) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.55 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits, but only upon receipt of a complete or substantially complete application and only in certain instances.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In this particular case at hand, the matter of the appellant's legal status as a surviving spouse for purposes of receiving VA benefits is determined by application of law, without substantial need for thorough and comprehensive factual inquiry.  Where a claim, as here, may be resolved on the governing law, and not with regard to factual background, the VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002).  See also VAOPGCPREC 2-2004 (2004) (indicating VCAA notice and assistance is not required where evidence could not establish entitlement to the benefit claimed).

Status as Surviving Spouse

VA death benefits, DIC and death pension, are payable to a Veteran's surviving spouse.  38 U.S.C.A. §§1310, 1541.

For the purpose of administering Veterans' benefits, the term "surviving spouse" of a Veteran means a person of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death and who has not remarried or, in cases not involving remarriage, has not, since the death of the Veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The burden of proof is on the appellant to establish her status as the surviving spouse of the Veteran with respect to claims for DIC and other death benefits. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  This may be accomplished in several manners, including but not limited to utilization of relevant public records such as a marriage certificate.  See 38 C.F.R. § 3.205(a).

In this case, a marriage certificate and divorce decree associated with the claims file shows that the Veteran and appellant were married in March 1964, but divorced in August 1985.  An additional certificate reflects that the Veteran married his second wife, J.H., in June 1986.  The Veteran's death certificate lists J.H. as his wife, and after his death in 2005, J.H. was awarded DIC benefits in June 2008.

At her April 2012 hearing, the appellant did not dispute the above history.  Rather, she felt that compensation was appropriate for her because she was married to the Veteran during his service in Vietnam.  She stated that the Veteran's experiences in the war changed his personality, which eventually devastated their marriage.  See Hearing Transcript at 4.

Given that the appellant acknowledges being legally divorced from the Veteran and that he later married J.H., the appellant's status as a lawful surviving spouse is not in question.  Once divorced from him, her legal status as his spouse was terminated, and as a result there is no basis to establish her basic eligibility for VA death benefits.

The Board acknowledges the appellant's contentions that the Veteran's experiences in service led to the end of their marriage, but this does not nullify the legality of their divorce.  Since the disposition of this claim is based entirely on the applicable law, and not the facts of the case, this claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board does not have authority to grant her claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002 & 2013); Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

Recognition of the appellant as the Veteran's surviving spouse for purposes of receiving VA death benefits is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


